724 N.W.2d 275 (2006)
Diane BUKOWSKI and Michigan Citizen, Plaintiffs-Appellees,
v.
CITY OF DETROIT, Defendant-Appellant.
Docket No. 129409, COA No. 256893.
Supreme Court of Michigan.
December 8, 2006.
On order of the Court, the application for leave to appeal the May 26, 2005 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the Court of Appeals erred in instructing the Wayne Circuit Court, on remand, that the Freedom of Information Act "frank communications" exemption, MCL 15.243(1)(m), does not apply to communications that are no longer preliminary to an agency determination of policy or action, even if the communications were preliminary at the time that they were made. The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.
Persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.